Citation Nr: 9931145	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.  

2.  Entitlement to service connection for left leg 
disability.  

3.  Entitlement to an increased evaluation for a right foot 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a left foot 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran completed his initial active duty training with 
the Air Force Reserves from February 1987 to July 1987.  He 
thereafter served with an Air Force Reserve unit in 1988.

This appeal arises from December 1994 and a March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In March 1997 the veteran submitted a notice of disagreement 
with a March 1996 rating decision which granted service 
connection for a back disability and assigned a 10 percent 
rating for this disability.  The RO issued a statement of the 
case on the issue of entitlement to a rating in excess of 10 
percent for a back disability.  However, the veteran did not 
perfect an appeal as to the March 1996 decision with the 
submission of a timely filed substantive appeal.  By a rating 
decision dated in January 1998, the RO increased the rating 
for the veteran's service-connected back disability from 10 
percent to 40 percent disabling, effective from April 22, 
1997.  At a hearing in July 1999, the veteran raised the 
issues of entitlement to a rating in excess of 40 percent for 
his back disability and entitlement to a total rating based 
on unemployability due to service-connected disabilities.  
Inasmuch as these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran does not currently have either a right or left leg 
disability.  

2.  The veteran's bilateral pes planus with plantar fasciitis 
results in tenderness of the feet to manipulation, swelling 
with use, contracture of the Achilles tendon and inversion of 
the heels with toe raising.  


CONCLUSIONS OF LAW

1.  Neither a right nor a left leg disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5107(a) (West 1991).

2.  The criteria for a 30 percent evaluation, but no more, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 4.3, 4.7, Part 4, Diagnostic Code 
5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  A reserve enlistment physical 
examination in April 1986 revealed that the lower extremities 
were normal.  

April 1987 service medical records reveal that the veteran 
fell off a pole.  He complained of pain in both legs and the 
left arm.  The left knee was tender.  X-rays were ordered of 
the left knee, tibia, fibula, ankle and right knee.  No 
significant abnormalities were seen on the radiological 
evaluation.  The assessment was multiple contusions.  That 
evening the veteran returned complaining of having a lot of 
pain in the left leg.  It was throbbing.  The treatment 
record noted that the veteran had been brought in that 
morning by ambulance.  X-rays were negative for fractures.  
There had been no change since that morning.  The veteran was 
given Tylenol #3.  The veteran returned the following day.  
The left ankle was examined.  The diagnosis was trauma to 
left leg.  The veteran complained of severe pain and was sent 
to physical therapy for an evaluation.  Mild to moderate 
trauma of the lateral aspect of the left ankle compatible 
with a grade I ankle sprain was noted.  Ice and crutches were 
recommended.  

Later in April 1987 the veteran returned complaining of 
soreness in the lower leg over the tibia.  Examination 
revealed no swelling, pain or tenderness. The assessment was 
contusion resolving slowly.  

Service medical records include notes of a May 1987 visit to 
the family clinic.  The veteran complained of pain and 
swelling with redness of the heels and arches of both feet 
for the last month.  The veteran said he had severe constant 
pain.  It was non-radiating and localized.  The veteran 
reported having fallen the previous month and injuring the 
left ankle, knee, tibia and shoulder; and the right knee.  He 
had been seen by Podiatry at the first of the month and given 
wedges for support.  He said that the problem had not 
resolved.  Objective examination revealed that the veteran's 
gait was sluggish, exhibiting discomfort.  Foot examination 
on inspection did not reveal flat feet.  There were no 
macules, papules or vesicles, except for open blisters 
without redness, pain or exudate.  There were no calluses or 
corns.  No swelling was noted bilaterally.  Examination on 
palpation revealed that the veteran expressed tenderness on 
the medial aspect of both feet and heels.  There were no 
deformities or nodules of Achilles tendons.  The metatarsal 
phalangeal joints were without swelling or tenderness, 
bilaterally.  The veteran had full range of motion of the 
ankles and forefoot.  There was no evidence of a decrease in 
circulation.  The veteran was able to distinguish sharp and 
dull sensations.  There was equal strength in the toes and 
ankles, bilaterally.  Tibial pulses were equal in both 
extremities.  The assessment was bilateral foot strain.  

A podiatry examination in May 1987 for follow up of the left 
sprained ligament revealed no pain to palpation of the 
ligament.  There was no edema.  There was slight discomfort 
in the plantar fascia area.  

Later in May 1987 podiatry noted left and right foot pain.  
Ligament strain was noted on the right and plantar fasciitis.  
The veteran was to continue using orthotics and a profile for 
tennis shoes was ordered.  

Service medical facility records include May 1988 X-rays of 
the right and left foot.  The impression was that they were 
normal.  The veteran reported pain in both feet since he fell 
in April 1987; the pain was over the metatarsals and instep, 
bilaterally.  It especially occurred when he was wearing 
boots.  Examination revealed that the veteran had normal 
pulses and sensation in the feet. There was full range of 
motion of the ankle and joints without pain.  The feet were 
normal in color.  They were warm.  Subjectively the veteran 
was tender over the metatarsal heads bilaterally.  He was 
less tender over the instep, bilaterally.  There was no 
swelling or deformity of the feet.  The soleus was tight, 
bilaterally.  He was tender over the metatarsals, 
bilaterally.  The assessment was metatarsalgia.  The veteran 
needed specially fitted shoes with arch features and Achilles 
stretching.  In August 1988 the veteran was seen for foot 
pain.  Examination revealed no swelling or discoloration.  
There was mild tenderness around the instep area of the right 
foot.  The assessment was fasciitis.  September 1988 records 
included subjective complaints of pain in both arches.  The 
veteran had forgotten to stretch his Achilles.  He worked at 
a steel mill.  Examination revealed a tight Achilles, 
bilaterally.  The plantar fascia were tender, bilaterally.  
The metatarsals were tender, bilaterally.  The assessment was 
pes planus with Achilles contusion or contraction (the 
notation is not legible).  

A September 1988 consultation sheet requested that the 
veteran be seen by podiatry.  The provisional diagnosis was 
pes planus and plantar fasciitis.  

Private medical records from November 1992 included a 
radiological evaluation of the feet.  The examination was 
negative.  

The veteran was examined by a private podiatrist in November 
1992.  The podiatrist diagnosed bilateral plantar fasciitis; 
bilateral capsulitis of the first second and third metatarsal 
phalangeal joints; and moderate bilateral pes plano valgus.  
Radiographs taken confirmed the above osseous findings.  The 
veteran was advised to utilize an ankle arch splint for the 
right foot.  On the next examination the veteran was still 
experiencing considerable discomfort with ambulation in work 
boots on the plantar aspect of the first, second and third 
metatarsal heads of the feet, bilaterally.  The podiatrist 
recommended utilization of foot orthosis to reduce excessive 
pronation and strain on the plantar fascia and to reduce 
plantar weight bearing underlying the metatarsal heads.  

A February 1994 letter from the veteran's private physician 
noted that the veteran had chronic leg and foot pain.  It had 
first developed in service.  He was managed by anti-
inflammatory medication, orthotics, and therapy with only 
mixed help and persistence of symptoms.  The physician stated 
that the veteran had a flat foot.  He had a lot of pain in 
his feet.  The physician stated that the veteran was disabled 
from any job that required him to be on his feet.  

A July 1994 Report of Workability included a diagnosis of 
bilateral plantar fasciitis.  The physician had checked that 
the veteran was unable to stand or walk.  An examination 
report included a diagnosis of bilateral plantar fasciitis.  
Constantly being on his feet at work and not being allowed to 
sit down had caused pain in both feet and swelling.  

A VA examination was performed in August 1994.  The veteran 
complained of bilateral lower leg pain and foot pain.  He had 
worked for a steel company for the past 20 years.  The pain 
increased when he was on his feet for more than one hour or 
walked for a few miles.  He obtained relief by getting off 
his feet.  It was aggravated by his bending over and lifting 
more than 50 pounds.  Sometimes he was unable to sleep 
because of foot pain.  His feet swelled.  The veteran was 
using a cane in the right hand to ease the pressure on his 
feet.  He had been using it for the past four months.  He 
also used an ankle and foot brace to ease the pressure on the 
balls of his feet.  The veteran remarked that he was unable 
to work because of his foot and back pain.  Examination 
revealed that the veteran was ambulatory and in no acute 
distress.  The right and left ankles showed no swelling, 
tenderness or deformity.  He had some tenderness on the 
arches and balls of the feet.  Sensory examination was 
intact.  Range of motion of both ankles was to 20 degrees 
dorsiflexion and 40 degrees of plantar flexion.  The lower 
legs appeared to be symmetrical with no swelling, tenderness 
or atrophy.  The diagnoses included history of bilateral foot 
injury, with residuals of discomfort, degenerative arthritis 
of the first metatarsal phalangeal joints, and no limitation 
of motion; and history of bilateral leg injury, with 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof.  

VA X-rays of the feet taken in August 1994 revealed bilateral 
first metatarsal phalangeal joint space narrowing and 
subchondral sclerosis.  The impression was minimal bilateral 
first metatarsal phalangeal osteoarthritis.  

In January 1995 VA records included complaints of severe pain 
in the feet and legs.  Examination revealed that the feet 
appeared normal.  There was some tenderness over the balls of 
the feet.  VA Rehabilitation Medicine records from January 
1995 noted that putting pressure on the feet, such as walking 
or prolonged standing aggravated the pain.  The veteran 
reported pain in the feet, legs and back in February 1995 VA 
records.  

A March 1995 letter from a private podiatrist noted that the 
veteran complained of bilateral foot, ankle and leg pain.  
Radiographs of February 1995 revealed no significant osseous 
pathology.  He had little relief with the use of anti-
inflammatories or topical preparations for extensive lower 
limb pain.  The veteran was referred to orthopedics and/or 
the neurology service.  

VA records from April 1995 revealed that the veteran had been 
having progressive pain lately.  Prolonged standing at work 
made his condition worse.   He also claimed numbness and 
tingling of the feet.  He denied leg pain, but claimed 
occasional leg cramps.  X-rays of the feet were negative.  
The diagnosis was chronic bilateral foot pain.  

A letter from the veteran's private physician in May 1995 
noted that the veteran was bothered with foot pain.  He had 
been diagnosed with bilateral pes planus.  He had tried 
various orthopedic shoes and orthotic inserts without 
improvement.  The veteran was not able to walk or stand for 
very long periods without developing pain in his feet.  It 
had limited him from walking very far.  It interfered with 
his ability to work in a job that required him to be on his 
feet longer than 15-30 minutes.  

June 1995 VA records reveal that electromyography (EMG) and 
nerve conduction velocity testing (NCV) were performed.  The 
reports of testing were negative for peripheral neuropathy, 
lumbar radiculopathy and tarsal tunnel syndrome.  Foot X-rays 
were negative for calcaneal spurs.  The veteran still claimed 
that he was having foot pain coming from work.  His work 
required prolonged standing.  

In September 1995 the veteran's private physician wrote a 
note excusing him from work due to an inability to walk or be 
on his feet for prolonged periods.

A statement for the veteran's employer was signed by his 
private physician in October 1995.  It included a diagnosis 
of bilateral pes planus with pain.  A Report of Workability 
dated in the same month included a diagnosis of bilateral 
plantar fasciitis.  The veteran also submitted an October 
1995 receipt for orthotics.  

In February 1996 a VA examination was conducted.  The veteran 
reported persistent and progressive foot pain since his 
injury in service.  The pain was primarily in the lateral 
side of his foot and heel region.  It became worse with 
prolonged standing and excessive lifting.  Bilateral foot 
pain limited what he was able to do at work.  Examination of 
both feet showed a normal arch.  There was no significant 
swelling of either foot.  There was no bony deformity in 
either foot.  There was no dorsal tenderness.  There was some 
tenderness at the origin of the plantar fascia along the os 
calcis.  It was greater on the right than the left.  Ankle 
range of motion was full.  There was no bony deformity or 
tenderness of either foot.  The diagnosis was bilateral 
plantar fasciitis, which was moderate to significant in 
intensity.  

An April 1996 letter from the veteran's private physician 
indicated he had treated the veteran since 1989.  The veteran 
first had foot complaints in 1992.  He had bilateral foot 
pain that increased when he worked on hard surfaces.  

A note from the veteran's private physician dated in August 
1996, indicated that the veteran had to be off from work for 
two weeks due to foot problems.  

In a statement dated in March 1997 the veteran's orthopedist, 
R. Schultz, M.D., reported that the veteran was seen for 
complaints of pain in both feet and legs.  The veteran had 
contracture of the gastrocnemius soleus, bilaterally.  The 
deep tendon reflexes were more active at the patellae.  They 
were able to be elicited at the Achilles with some 
reinforcement.  There was tenderness to palpation at the 
metatarsal head and to some extent the plantar fascia along 
the calcaneus.  No swelling was detected.  Dorsalis pedis 
pulses were good.  An assessment of Achilles contracture, 
bilaterally, was given.  Dr. Schultz stated that this 
condition was most likely related to the original fall of 
April 1987 and that multiple medical records were reviewed 
and continuity of symptom complexes was noted.

In July 1997 the veteran's private physician wrote that the 
veteran's primary problem was acquired flatfoot (pes planus) 
which was bilateral.  He had tenderness on examination.  He 
also demonstrated tenderness and pain in his Achilles tendon 
on manipulation.  He had failed to improve with orthoses.  He 
had severe disability with bilateral flatfeet.  The physician 
commented that the veteran needed retraining for a job that 
allowed him to be off his feet.  

A VA examination was performed in October 1997.  Examination 
of the feet revealed mild flexible pes planus.  The arches 
were tender bilaterally.  There was some tenderness in the 
region of the origin of the plantar fascia.  He was able to 
form an arch well when he single and double toe raised.  The 
heels inverted with single and toes raising .  The forefoot 
was not abducted.  There was no other swelling or tenderness 
noted in the foot or ankle region.  Dorsiflexion and plantar 
flexion strength were both 5/5.  Inversion and eversion 
strength were also both 5/5, bilaterally.  Again, the main 
findings in both feet were a mild loss of supple in the 
longitudinal arch and tenderness over the origin of the 
plantar fascia.  There was no Achilles tenderness, weakness 
or contracture noted.  Both legs were examined.  The calves 
were nontender.  He had normal muscle development.  Dorsi and 
plantar flexion, strength of the knees and ankles were all 
normal.  There were no cords, tenderness or bony deformity or 
tenderness noted in either of the legs.  The skin was normal 
in appearance.  There were no varicosities.  The diagnosis 
was bilateral feet plantar fasciitis and supple pes planus.  
Bilateral feet mild arthritis changes at the 
metatarsophalangeal joints of the great toes, bilaterally.  
The examiner noted after the diagnosis that he could not see 
any pathology of either of the legs despite his complaints of 
"cramping."  

The veteran testified at a hearing before the undersigned 
Member of the Board in July 1999.  The veteran provided 
details as to the fall from a pole in April 1987 while he was 
in the Air Force Reserves.  He reported that he had been 
employed for more than 20 years as a steelworker until 
October 1997 when he could no longer work due to problems 
with his back and feet.  He stated that at times he would 
miss 1 or 2 days a week due to swelling and pain of his feet 
and problems with his legs.  The veteran related that he was 
unable to walk for more than 15 to 20 minutes before he 
experienced throbbing pain in his feet.  

At the hearing in July 1999 the veteran presented medical 
records in support of his claim, consisting of an undated 
"Medical Opinion Re:  Ability to Do Work-Related Activities 
(Physical)" and a report of May 1999 X-rays of the veteran's 
feet.  It was reported that the veteran had flat feet which 
caused pain within 30 minutes with standing or walking.  The 
X-rays revealed moderate hallux valgus deformity.  No 
arthritis was noted.  The examination demonstrated no other 
abnormality.  The conclusion was moderate hallux valgus 
deformity present, bilaterally.

Service Connection for Right and Left Leg Disorders

Initial Matter.  The Court has held that establishing service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Relevant Laws and Regulations. To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991.  

Analysis.  An essential element for the grant of service 
connection for any disability is medical evidence of the 
existence of the claimed disability.  In this case there is 
no question that the veteran was injured in a fall in 
service.  The question is whether or not that incident 
resulted in a chronic disability of either leg.  Although the 
veteran complained of leg pain in service immediately after 
the accident no diagnosis of any disorder of the right or 
left leg was noted.

The service medical records dated in April 1987 reflect that 
the veteran presented complaints of throbbing pain in the 
left leg.  Multiple contusions and trauma to the left leg 
were noted.  When the veteran was sent to physical therapy 
for a left ankle sprain, he continued to report soreness in 
the lower legs.  In May 1987 examination revealed tenderness 
of the feet.  No diagnosis of a leg disorder was noted.

In May 1988 service medical facility treatment records 
included treatment for a bilateral foot disability and note a 
sprained ligament and plantar fasciitis.  No diagnosis of a 
leg disorder was reported.  It was also noted that the 
Achilles tendon was tight.  September 1988 records included 
diagnoses of pes planus and plantar fasciitis, no disability 
of the legs was noted.  In November 1992 bilateral foot 
disorders were again diagnosed.

The veteran's physician in February 1994 noted chronic leg 
and foot pain.  No diagnosis of a leg disorder was noted.  A 
July 1994 Workability Study again identified foot disorders 
but no disability of the legs.  In August 1994 the VA 
examiner recorded the veteran's complaints of pain.  After 
examining the veteran the VA physician concluded that there 
was insufficient evidence to warrant a diagnosis of any 
acute, chronic or residual disorder of the legs.  

January and February 1995 VA records include complaints of 
pain in the legs.  In April 1995 the veteran denied having 
leg pain.  He said he had occasional leg cramps.  June 1995 
VA records noted that testing such as EMG and NCV had been 
negative for peripheral neuropathy.  

The March 1997 statement from Dr. Schultz reflects that the 
veteran presented complaints of leg pain.  Examination 
findings indicated contracture of the gastrocnemius soleus, 
bilaterally.  An assessment of Achilles contracture was 
given.

An October 1997 VA examination report specifically stated 
that there was no contracture of the Achilles.  Again the VA 
examiner specifically stated that there was no pathology of 
either leg.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required.  See Lathan v. Brown, 7 Vet. App. 359 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); see 
also Magana v. Brown, 7 Vet. App. 224, 227 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the competent evidence clearly reflects that 
findings as to the veteran's legs are insufficient to support 
a current diagnosis of any disability of either leg.  While 
Dr. Schultz found an indication of contracture of the 
gastrocnemius soleus bilaterally in March 1997, no pathology 
to account for this condition was identified and medical 
professionals who evaluated the veteran's leg complaints 
before and after March 1997 concluded that no pathology of 
either leg was present.

In the absence of a competent medical diagnosis of any 
disability of the either leg, the veteran's claim for service 
connection for right and left leg disabilities must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Moderate foot injuries are rated as 10 percent disabling.  
Moderately severe foot injuries are rated as 20 percent 
disabling.  Severe foot injuries are rated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  

Moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet with bilateral or 
unilateral involvement is evaluated as 10 percent disabling.  
Severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), with pain on manipulation and 
use accentuated, with indications of swelling on use and 
characteristic callosities is evaluated as 30 percent 
disabling, if bilateral, and 20 percent disabling if 
unilateral.  38 C.F.R. Part 4 Diagnostic Code 5276 (1998).

Analysis.  The first question to be addressed in this case is 
which Diagnostic Code is appropriate for evaluating the 
veteran's bilateral foot disability.  The veteran was 
originally for residuals of foot injury with degenerative 
changes and fasciitis.  The Schedule for Rating Disabilities 
includes Diagnostic Codes for rating foot injuries (DC 5284), 
metatarsalgia (DC 5279) and acquired flatfoot (DC 5276).  The 
veteran has variously been diagnosed with plantar fasciitis, 
pes planus and metatarsalgia.  In the most recent 
examinations the physicians have indicated that diagnosis 
should be bilateral plantar fasciitis and pes planus.  The 
veteran's private physician in July 1997 indicated that the 
veteran's primary problem was bilateral acquired flatfoot.  
Based on the medical record in this case, described above, 
the Board does not believe that any other rating code is as 
appropriate as Diagnostic Code 5276.  It incorporates both 
the pain on manipulation and swelling complained of by the 
veteran.  See Butts v. Brown, 5 Vet.App. 532, 537-540 (1993) 
and Tedeschi v. Brown, 7 Vet.App. 411, 413-4 (1995). 

The veteran is currently rated under Diagnostic Code 5294, at 
10 percent for each foot based on moderate foot injury.  

The veteran's private physician has commented that the 
veteran's bilateral flatfeet result in severe disability.  
The veteran as early as May 1987 reported swelling of his 
feet in the service medical records.  A July 1994 Report of 
Workability include reported of swelling.  A VA examination 
also included complaint of his feet swelling.  The veteran 
had pain on manipulation of the Achilles in July 1997.  No 
callosities were noted on examination.  In October 1997 the 
VA examiner noted that the veteran's heels inverted on toe 
raising.  He was able to form an arch on toe raises.  The VA 
examiner characterized his pes planus as supple.  Examiners 
have consistently noted that the veteran's feet or tender on 
examination.  

Although the veteran does not demonstrate all the symptoms of 
severe flatfoot listed in Diagnostic Code 5276 his disability 
picture more nearly approximates the criteria for a 30 
percent rating for bilateral acquired flatfoot.  

38 C.F.R. § 3.102, 4.7 (1998), provides that when a 
reasonable doubt arises regarding the degree of disability 
such doubt should be resolved in favor of the claimant.  The 
regulations provide that if there is a question as to which 
of two evaluations should be applied the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In this case the veteran's bilateral pes planus with plantar 
fasciitis more nearly approximates the degree of disability 
outlined for severe acquired flatfoot.  An increased rating 
to 30 percent for bilateral pes planus is warranted.  


ORDER

Service connection for a right leg disability is denied.  

Service connection for a left leg disability is denied.  

An increased rating to 30 percent for bilateral pes planus is 
granted, subject to regulations governing the award of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

